Citation Nr: 9911262	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-13 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for emphysema, claimed as 
secondary to smoking.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1946 to June 1948.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, denied the veteran's 
claim for service connection for emphysema, claimed as 
secondary to use of tobacco-based products ("smoking") 
during service.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


FINDING OF FACT

There is no medical evidence of record linking the veteran's 
COPD to smoking or an addiction to nicotine that he acquired 
while on active duty in the military.


CONCLUSION OF LAW

The veteran's claim for service connection for emphysema 
(COPD), secondary to smoking, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he began to smoke cigarettes while 
on active duty in the military and that he continued to do so 
(on a daily basis) after he was discharged from the military, 
which eventually led to the development of emphysema, a form 
of chronic obstructive pulmonary disease (COPD).  He denies 
that he even had an inclination to smoke prior to service, 
and his brother and another acquaintance submitted statements 
on his behalf in support of his allegations.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service, or for disability that is proximately due to 
or the result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310(a).  Certain 
conditions, including COPD, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a prescribed period of time after service, which is 
one year for COPD.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military.  The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then:

(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his present 
disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for a disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during his service 
in the military.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C. § 1103).  Since, however, section 1103 
applies only to claims that were filed after June 9, 1998, it 
has no affect on this case because the veteran filed his 
claim in 1995.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations-to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded, if judged by a fair and impartial individual, 
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  The nexus requirement may be satisfied 
by evidence showing that a chronic condition subject to 
presumptive service connection, such as COPD, became manifest 
to a compensable degree within the prescribed one-year period 
after service.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The medical and other records concerning the veteran's 
service in the military do not contain any entries indicating 
that he was a smoker, or that he had complaints or received 
treatment for emphysema/COPD or related respiratory 
impairment.  COPD also was not diagnosed or otherwise noted 
within one year after his discharge from service in June 
1948, or for many years thereafter.

COPD was first diagnosed by a private doctor who examined the 
veteran in August 1991.  This doctor also indicated in the 
report of his evaluation that the veteran had a smoking habit 
of 2 packages of cigarettes (presumably per day). Merely 
because that doctor diagnosed COPD and recorded a history of 
smoking (with no indication of when it started or when and if 
he actually became chemically addicted to nicotine as a 
result of it during service) is not sufficient to satisfy the 
two evidentiary requirements alluded to above.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (where it was held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement).  Even if the 
physician's statement could be interpreted as suggesting a 
relationship between COPD and smoking, however, it would not 
be sufficient to well ground the claim.  In this regard, it 
is important to emphasize that nothing in the statement can 
be interpreted as linking the COPD to smoking in the military 
or, more specifically, to a chemical addiction to tobacco-
based products (nicotine, etc.) that the veteran acquired 
while on active duty in the military.  The veteran has not 
presented any competent medical opinion to that effect, or 
indicated that any such opinion exists.

Although the veteran and the others who submitted statements 
on his behalf allege that he started smoking in service-even 
if ultimately shown to be true-is not, in turn, tantamount 
to concluding that:  a) he became chemically addicted to 
nicotine while in the military, and b) such addiction is the 
proximate cause for him later developing COPD.  See 
VAOPGCPREC 19-97 (May 13, 1997), citing 38 C.F.R. § 3.310(a).  
For service connection to be warranted in his appeal, there 
must be medical evidence, and not just allegations, showing 
that such is, in fact, the case.  See Tirpak, 2 Vet. App. at 
610; Grottveit, 5 Vet. App. at 93.  Neither the veteran, his 
brother, nor his friend has the medical expertise or training 
to diagnose a medical condition such as nicotine dependence 
or, equally significant, to indicate that it originated in 
service and link it to the later development of COPD.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for emphysema/COPD is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
May 1997 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for emphysema (COPD), claimed as secondary 
to smoking, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

